               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
STATE OF OKLAHOMA, ex rel.                      )
TONY AND TINA AVALLONE,                         )
                                                )
                           Plaintiffs,          )
                                                )
                           v.                   )      Case No. CIV-17-156-SPS
                                                )
HOMEBASED SERVICES &                            )
RESOURCES, INC., and AMY                        )
KESNER,                                         )
                                                )
                           Defendants.          )

                                OPINION AND ORDER

      This matter comes before the Court on competing motions for dismissal. Defendant

Homebased Services & Resources, Inc. (“HSR”) seeks dismissal with prejudice pursuant

to Fed. R. Civ. P. 41(b) for failure to prosecute by the Plaintiffs/Relators Tony Avallone

and Tina Avallone. The Avallones seek dismissal without prejudice pursuant to 31 U.S.C.

§ 3730(b)(1) and 63 Okla. Stat. § 5053.2(b)(1), and alternatively, under Fed. R. Civ. P.

41(a)(2). For the reasons set forth below, the Court finds that the Relators’/Plaintiffs’

Amended Motion Pursuant to 31 U.S.C. § 3730(b)(1) to Voluntarily Dismiss Without

Prejudice [Docket No. 53] should be hereby GRANTED, that the Defendant Homebased

Services & Resources, Inc.’s Motion to Dismiss [Docket No. 49] should be DENIED to

the extent that it seeks dismissal with prejudice (but otherwise GRANTED), and that the

case should be dismissed without prejudice.
                                       ANALYSIS

       In this qui tam action pursuant to the federal False Claims Act, 31 U.S.C. § 3729,

the Avallones allege that they became therapeutic foster care parents in 2012 and that HSR

and the Defendant Amy Kesner submitted false claims in connection therewith to Medicaid

through the Oklahoma Department of Human Services. See Docket No. 42. The parties

agree that the action should be dismissed but dispute the terms upon which such dismissal

should be granted. HSR contends that the case should be dismissed with prejudice because

the Avallones failed to prosecute it appropriately, e. g., they failed to meet court-ordered

deadlines for providing witness/exhibit lists and a written settlement offer in preparation

for settlement conference. The Avallones contend that Fed. R. Civ. P. 41(b) does not apply

to qui tam actions, and that dismissal is governed by statute, i. e., 31 U.S.C. § 3730(b)(1)

and 63 Okla. Stat. § 5053.2(B)(1), both of which provide that a qui tam action “may be

dismissed only if the court and the Attorney General give written consent to the dismissal

and their reasons for consenting.”       The Court notes that neither statute precludes

application of Fed. R. Civ. P. 41(b) or dismissal with prejudice generally in any event. 1

Perhaps noting this flaw in their argument, the Avallones alternatively seek dismissal

without prejudice pursuant to Fed. R. Civ. P. 41(a)(2), which provides in pertinent part that

an “action may be dismissed at the plaintiff's request only by court order, on terms that the

court considers proper. [] Unless the order states otherwise, a dismissal under this



1
  The United States of America and the State of Oklahoma have consented to dismissal of the
action without prejudice as to their own rights but have taken no position as to the terms of
dismissal with regard to the Avallones. See Docket Nos 54, 56.
                                             -2-
paragraph (2) is without prejudice.” In support they contend that this is a complicated case,

that they had difficulty obtaining discovery documents from the State (which the State

denies, see Docket No. 56), and that there was miscommunication regarding a proposed

extension of deadlines in the case. Assuming arguendo that Fed. R. Civ. P. 41(b) is

applicable, the Avallones also contend that dismissal with prejudice would be inappropriate

because they have conferred in good faith throughout, HSR has suffered no prejudice, and

any scheduling issues can be resolved by granting the alternative relief requested in their

Amended Motion to Dismiss.

       The Court finds that this action should be dismissed without prejudice. See Fed. R.

Civ. P. 41(a)(2) (“Unless the order states otherwise, a dismissal under this paragraph (2) is

without prejudice.”). See also AdvantEdge Business Group v. Thomas E. Mestmaker &

Associates, Inc., 552 F.3d 1233, 1236 (10th Cir. 2009) (“When dismissing a case without

prejudice, ‘a district court may, without abusing its discretion, enter such an order without

attention to any particular procedures.’”), quoting Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1161 (10th Cir. 2007). Dismissal with prejudice “is a harsh remedy,

and the district court should ordinarily first consider certain criteria[,]” AdvantEdge, 552

F.3d at 1236, including “(1) the degree of actual prejudice to the other party; (2) the amount

of interference with the judicial process; (3) the litigant’s culpability; (4) whether the court

warned the party in advance that dismissal would be a likely sanction for noncompliance;

and (5) the efficacy of lesser sanctions.” Ecclesiastes 9:10-11-12, Inc. v. LMC Holding

Co., 497 F.3d 1135, 1143-1144 (10th Cir. 2007), citing Ehrenhaus v. Reynolds, 965 F.2d

916, 921 (10th Cir. 1992). Such factors simply do not militate in favor of dismissal with

                                              -3-
prejudice in this case, and the Court therefore finds that dismissal with prejudice would be

inappropriate. The Court may however, consider imposing the costs of this action upon

the Avallones should they choose to refile in the future.

                                     CONCLUSION

       Consequently, IT IS ORDERED that the Relators’/Plaintiffs’ Amended Motion

Pursuant to 31 U.S.C. § 3730(b)(1) to Voluntarily Dismiss Without Prejudice [Docket No.

53] is hereby GRANTED, and the preceding Relators’/Plaintiffs’ Motion Pursuant to Fed.

R. Civ. P. 41(a)(2) to Voluntarily Dismiss without Prejudice [Docket No. 50] is hereby

DENIED as moot. The Defendant Homebased Services & Resources, Inc.’s Motion to

Dismiss [Docket No. 49] is hereby DENIED to the extent that it seeks dismissal with

prejudice but otherwise GRANTED. The above-styled action is accordingly hereby

DISMISSED WITHOUT PREJUDICE.

       DATED this 3rd day of July, 2019.




                                            -4-
